Case: 12-20714       Document: 00512374587         Page: 1     Date Filed: 09/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 16, 2013
                                       No. 12-20714
                                                                           Lyle W. Cayce
                                                                                Clerk



LAURA HICKMAN,

                                                  Plaintiff–Appellant

v.

EXXON MOBIL

                                                  Defendant–Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:10-CV-5175




Before SMITH, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Laura Hickman sued her employer, Exxon Mobil, for alleged violation of
the Americans with Disabilities Act after she was terminated because of
epilepsy. She claimed, inter alia, that Exxon Mobil had failed to engage in the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        Case: 12-20714   Document: 00512374587     Page: 2   Date Filed: 09/16/2013



                                    No. 12-20714

interactive process and had not provided a reasonable accommodation for her
disability. Exxon defended, inter alia, on the ground that Hickman’s work
restrictions made her unqualified for her job because she was prone to unantici-
pated seizures yet was tasked with safety-sensitive and hazardous responsibili-
ties.
         Exxon Mobil moved for summary judgment. In a twenty-two-page order,
the district court granted the motion, concluding, inter alia, that Hickman could
not establish that she was qualified for the job in light of her disability work
restrictions and that there were no disputed issues of material fact. The court
concluded that Exxon Mobil’s determination that Hickman was unqualified for
her job “was based on a reasonable medical judgment and best available
objective evidence and reflected an individualized assessment of Hickman’s
abilities” and that “Hickman points to no probative evidence suggesting that
ExxonMobil could have accommodated her epilepsy.”
         We have reviewed the briefs, the applicable law, and pertinent portions of
the record and have heard the arguments of counsel. Because this district court
determination is sound, the summary judgment is AFFIRMED.




                                          2